Hoke, J.,
concurring: My opinion as to the general principles applicable to a case of this character was stated at some length on a former appeal, and will be found reported in 141 N. C., 455. I think, too, the Judge below conducted the present trial according to the general views expressed in that opinion. The case, even then, was a source of much perplexity, and the fuller statement of the conduct of Carpenter, as it appears in the present record, has led me to the conclu*443sion that bis acts on tbe occasion were those of an independent agent, which intervened and so broke tbe sequence of events as to “insulate” tbe original negligence of defendant and prevent it from being correctly considered as a proximate cause of intestate’s death.
I therefore concur in tbe opinion of tbe Court.